Citation Nr: 0804461	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967, and from November 1967 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO in Milwaukee, Wisconsin denied a TDIU.  The 
veteran filed a notice of disagreement (NOD) later in October 
2002 and the RO issued a statement of the case (SOC) in 
September 2003.  The veteran's filed a substantive appeal 
(via a VA Form 9 Appeal to the Board of Veterans' Appeals) 
that was also received in September 2003.

During the course of the appeal, the veteran requested 
transfers of his claims file to different ROs with the most 
recent transfer being to the RO in Boise, Idaho; hence, that 
RO now has jurisdiction over the claim on appeal.

In May 2005, the Board remanded the case to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for 
further action, to include obtaining VA treatment records and 
affording the veteran a VA examination.  After accomplishing 
the requested actions, the RO/AMC continued the denial of the 
TDIU (as reflected in an August 2007 supplemental SOC (SSOC)) 
and returned the matter to the Board for further appellate 
consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A total disability rating may be assigned when a schedular 
rating is less than total if, when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2007).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The disabilities for which the veteran currently has 
compensable ratings are post-traumatic stress disorder (PTSD) 
(rated as 30 percent disabling), diabetes (rated as 20 
percent disabling), and several disabilities secondary to 
diabetes (renal insufficiency, peripheral vascular disease of 
the both lower extremities, and peripheral neuropathy of both 
feet, rated from 10 to 30 percent each), as well as fracture 
residuals of his right wrist and nasal bone (rated as 
noncompensably disabling).

Initially, the Board observes that the percentages standards 
of 4.16(a) have been met only to the extent that the combined 
disability rating is at least 70 percent.  Full satisfaction 
of these requirements are lacking in that no one disability 
is rated as at least 40 percent disabling, as required by 38 
C.F.R. § 4.16(a).  However, entitlement to a total rating, on 
an extraschedular basis, may nonetheless be established, in 
exceptional cases, when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)).  Thus, consideration of whether the veteran is, in 
fact, unemployable, is still necessary in this case.  
However, the Board finds that the pertinent medical evidence 
currently of record is insufficient to decide the claim for a 
TDIU, even despite the evidentiary development undertaken 
thus far.

In its prior remand of August 2005, the Board noted that 
there was inadequate discussion in the clinical record 
regarding the impact that the veteran's service-connected 
disabilities had on his employability, both individually and 
in combination with each other.  Although the record at the 
time included an August 2002 VA examination report discussing 
the impact that the veteran's physical disabilities 
associated with his service-connected diabetes mellitus had 
upon his employability, there was no discussion of the impact 
his service-connected PTSD had on his employability.  

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits based on 
unemployability.  The SSA record include assessments from 
psychologists that indicate unlikely success should the 
veteran pursue or obtain employment.  Although these SSA 
records are not controlling in regard to VA's determination, 
they must be considered like any other pertinent evidence.  
See 38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2007; 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

The August 2005 remand therefore instructed the RO to provide 
for a psychiatric examination of the veteran and then obtain 
an opinion regarding the impact his PTSD and his service-
connected physical disabilities had on his employability 
within the context of his pertinent medical history.

Pursuant to the August 2005 remand, the veteran underwent VA 
psychiatric examination in November 2006.  However, the 
examination report does not provide a sufficient basis upon 
which to decide the claim for a TDIU.  In providing her 
opinion, the examiner made contradictory statements-first 
stating that the veteran was unable to obtain or retain 
substantially gainful employment as a result of his chronic 
and intractable medical and mental disorders, but then 
stating that the primary reason why he could not work was 
because of his nonservice-connected schizophrenia alone, 
without further discussion of what role the medical disorders 
she mentioned previously played in rendering the veteran 
unemployable, and identifying them with specificity so that 
adjudicators could determine whether or not they were 
service-connected.

The Board also notes that the August 2002 report addressing 
the impact of the veteran's diabetes and diabetes-related 
disabilities on his employability are over five years old.  
The Board notes that the August 2002 report itself states the 
veteran's renal insufficiency secondary to diabetes was not a 
static condition and could change at some future date, and 
the Board therefore concludes that a more current examination 
addressing this question is warranted.  See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).

Given the aforementioned, the Board finds that the veteran 
should undergo further VA examination to obtain medical 
opinion as to whether he is rendered unemployable solely as a 
result of his service-connected physical disabilities.  The 
examiner should clearly opine whether the veteran's service-
connected diabetes and diabetes-related disabilities, either 
individually or in concert with the other service-connected 
disabilities, including PTSD, render him unable to obtain or 
retain substantially gainful employment.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claim for a TDIU.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  Hence, failure to report to the scheduled 
examination, without good cause, shall result in a denial of 
the claim (which is considered a claim for increase).  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA and private medical records.  In this regard, 
the Board points out that the record reflects that the 
veteran has received medical treatment from the Boise VAMC. 
The most recent VAMC records are dated July 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007).

The RO should also give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claim for a TDIU.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) - particularly, disability ratings and 
effective dates - as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 38 C.F.R. § 
3.159 (2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a TDIU.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.   The RO should obtain from the Boise 
VAMC all outstanding records of evaluation 
and/or treatment of treatment of the 
veteran, from July 2007 to the present.  
In requesting these records, the RO must 
follow the current procedures of 38 C.F.R. 
§ 3.159 as regards requesting records from 
Federal facilities.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a TDIU.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman, 
cited to above, as regards disability 
rating and effective date (as 
appropriate).  The RO's letter should 
clearly explain to the veteran that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran's service-
connected physical disabilities (diabetes, 
renal insufficiency, peripheral vascular 
disease of the both lower extremities, and 
peripheral neuropathy of both feet, either 
individually or on concert with his 
service-connected PTSD render(s) him 
unable to obtain or retain substantially 
gainful employment.  In rendering this 
opinion, the physician should consider and 
discuss the significance of the 
assessments from the SSA and the August 
2002 VA medical opinion concerning the 
impact of the veteran's service-connected 
diabetes and diabetes-related disabilities 
on his employability.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a TDIU.  
If the veteran fails to report to the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b).  
Otherwise, the RO should consider the 
claim in light of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

